

	

		II

		109th CONGRESS

		1st Session

		S. 965

		IN THE SENATE OF THE UNITED STATES

		

			April 28, 2005

			Mr. Smith (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to reduce the

		  recognition period for built-in gains for subchapter S

		  corporations.

	

	

		1.Reduced recognition period

			 for built-in gains

			(a)In

			 generalParagraph (7) of section 1374(d) of the Internal Revenue

			 Code of 1986 (relating to definitions and special rules) is amended to read as

			 follows:

				

					(7)Recognition

				periodThe term recognition period means the 7-year

				period beginning with the 1st day of the 1st taxable year for which the

				corporation was an S corporation. For purposes of applying this section to any

				amount includible in income by reason of distributions to shareholders pursuant

				to section 593(e), the preceding sentence shall be applied without regard to

				the duration of the recognition period in effect on the date of such

				distribution.

					.

			(b)Effective

			 date

				(1)General

			 ruleThe amendment made by this section shall apply to any

			 recognition period in effect on or after the date of the enactment of this

			 Act.

				(2)Special

			 application to existing periods exceeding 7 yearsAny recognition

			 period in effect on the date of the enactment of this Act, the length of which

			 is greater than 7 years, shall end on such date.

				

